Case 1:19-cv-11589-ALC Document 1-1 Filed 12/18/19 Page 1 of 3




                Exhibit A
                                                                          Case 1:19-cv-11589-ALC Document 1-1 Filed 12/18/19 Page 2 of 3
PRODUCT- I TEM' PATTERN NAME & DESCRIPTION

   Unicom Face - PATTERN REPEAT
             10 W 33'li Street Suite #1224   All materials contained within this document are confidential and

OMG
 ACCESSORIES
             New York, NY 10001
             p 855.I.LUV.OMG (458-8664)
             f. 855.458.8664
                                             the sole property of OMG! Accessories. Any use without the written
                                             consent of OMG! Accessories is strictly prohibited.
                                             © 2017 All Rights Reserved




          ---------- V



         v___ )
                         Represents Background




                                                                                                                  EXPANDED REPEAT
            Case 1:19-cv-11589-ALC Document 1-1 Filed 12/18/19 Page 3 of 3


Certificate of Registration
                    This Certificate issued under the seal of the Copyright
                    Office in accordance with title 17, United States Code>
                    attests that registration has been made for the work '
                    identified below. The information on this certificate has
                    been made a part of the Copyright Office records.             Registration Number
                                                                                  VA 2-130-100
                                                                                  Eff ective Date of Registration:
                                                                                  June 05,2018
                    Acting United States Register of Copyrights and Director




   Title

                         Title of Work:   Unicom Pattern


   Completion/Publication
                 Year of Completion:      2017
              Date of 1st Publication:    September 15,2017
             Nation of 1st Publication:   United States

   Author

                   *       Author:        OMG! Accessories, LLC
                    Author Created:       2-D artwork
                 Work made for hire:      Yes
                         Citizen of:      United States
                      Domiciled in:       United States

   Copyright Claimant            ___

                 Copyright Claimant:      OMG! Accessories, LLC
                                          10 W. 33rd St., Suite #1224, New York




    Rights and Permissions______ _________

                 Organization Name:       OMG! Accessories, LLC
   Certification       ___________________________

                                 Name:    Joanna Gorecki
                                  Date:   June 05,2018


                       Correspondence:    Yes


                                                                                                              Page 1 of 1
